DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Drawings
2.           All drawings filed on 1/5/19 are approved by examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Pub. No. 2014/0300336, hereinafter “Li”).

Regarding claims 1 and 11, Li (e.g., Fig. 2) shows a voltage converter system and a controller therefor, comprising: a switch (MHS) including a first terminal coupled to a switching terminal (SW), a second terminal adapted to be coupled to a voltage supply terminal (IN), and a control terminal, the switch (MHS) configured to operate in first (ON) and second (OFF) states; compensation circuitry (1041, 1042, 1043) configured to provide a certain reference voltage (REF2) as a reference voltage when the switch has the second state, and a compensated reference voltage (REF1) as the reference voltage when the switch has the first state; and control circuitry (102), coupled between the switch (MHS) and the compensation circuitry (1041, 1042, 1043), and configured to switch the switch (MHS) between the first and second states based on the reference voltage and a feedback voltage (VFB) generated based on an output voltage (Vo) of the voltage converter system.

Regarding claims 2 and 12, Li shows  further comprising: a voltage source (1044), coupled between the compensation circuitry (1041, 1042, 1043) and the voltage supply terminal, and configured to generate the certain reference voltage (REF2) based on a bandgap voltage “the load regulation compensation module 104 is configured to receive a second reference signal REF2 having a bandgap reference voltage VBG with respect to the reference ground PGND” (para. [0022]).

Regarding claims 3 and 13, Li shows wherein the compensation circuitry (1041, 1042, 1043) comprises: sensing circuitry (1041), coupled to the switch (MHS), and configured to generate a sensed signal (VS) proportional to a current flowing through the switch when the switch has the first state; and reference voltage generation circuitry (1042, 1043), coupled to the sensing circuitry (1041) and the voltage source (1044), and configured to: provide the certain reference voltage (REF2) when the switch has the second state; and provide the compensated reference voltage (REF1)based on the certain reference voltage (REF2) and the sensed signal (VS).


Allowable Subject Matter
6.	Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	None of prior art of record taken alone or in combination shows  wherein the sensing circuitry comprises: a set of sensing transistors coupled in series, each of the sensing transistors including a respective first terminal, a respective second terminal and a respective control terminal, the set of sensing transistors including a first sensing transistor and a last sensing transistor, the first terminal of the first sensing transistor coupled to the switching terminal, and control terminals of the set of sensing transistors coupled to the control terminal of the switch; a comparator including a first comparator input coupled to the second terminal of the last sensing transistor, and a second comparator input coupled to the second terminal of the switch; an up/down counter including a counter output, and configured to generate the sensed signal at the counter output based on a difference between a sensed voltage at the second terminal of the last sensing transistor and a voltage at the second terminal of the switch; and a variable current source coupled between the counter output and the set of sensing transistors, and configured to provide a sensed current to the set of sensing transistors based on the sensed signal as recited in claims 4-10 and 14-20.

				Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838